El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Emilio Ruiz acusado y apelante en este caso, era el ma-yordomo de la “ Central Juanita” y tenía a sus órdenes a un encargado que fué arrestado por el delito de acometimiento y agresión. Después del arresto el referido apelante habló con Marcelino Romaní que entonces era el Juez Municipal de Bayamón, respecto a la honradez del acusado. Esto tuvo lugar antes del juicio. El juicio del encargado fué celebrado, y fué declarado culpable y sentenciado a pagar una multa de $40. Lo probable es que la multa era justa y nada teñe-*75mos que ver con este aspecto del caso. Posteriormente, cierta noche, el Juez Municipal de Bayamón se encontraba sentado en un café de ese pueblo. Mientras estaba allí sentado, en-tró Buiz al café a comprar un tabaco y al verlo entrar, el juez llamó a Buiz. Según el acusado y-apelante y por lo menos uno de los testigos de cargo, el acusado no quería ir, pero fué finalmente debido a la insistencia del juez. Al pa-recer eran amigos hasta entonces. No aparece claramente si Buiz se sentó o no en la mesa con el juez, pero de todos modos ellos entraron en conversación y todos los testigos convienen en que lo hicieron tranquilamente, aunque en su desenvolvimiento era quizás un poco alterada. Ellos dispu-taron y se acaloraron con respecto a la resolución del caso del encargado y la prueba tendía a demostrar que Buiz en-fáticamente y es probable que injustamente criticara la sen-tencia del juez municipal, pero la corte tenía derecho a creer que él también dirigió al juez una palabra grosera en cuya naturaleza exacta no es necesario insistir, toda vez que los testigos no están de acuerdo respecto a cuál fué la palabra precisamente empleada. La acusación imputa una palabra y el denunciante, juez municipal dijo que era otra.' Esta li-gera incongruencia no ha sido materia de queja en apelación como tal incongruencia. El juez municipal ordenó el arresto del acusado. Este fué juzgado mediante acusación formu-lada en la Corte de Distrito de San Juan, declarado culpable de alteración de la paz y condenado a sufrir un mes de cár-cel. La acusación es como sigue:
“El fiscal formula acusación contra Emilio Ruiz, por un delito de alteración de la paz, misdemeanor, cometido de la manera si-guiente: El citado Emilio Ruiz, allá por el día 13 de marzo de 1919, y en Bayamón que forma parte del distrito judicial de San Juan, ilegal, voluntaria y maliciosamente perturbó la paz y tran-quilidad de Marcelino Romani, .Ricardo Val Lloverás e Ignacio L. Torres, que estaban presentes, con una conducta denigrante y ofen-siva, dirigiendo al primero de ellos frases denigrantes e indecoro-sas, tales como ‘tú no eres más que un huele bicho.” Este hecho *76es contrario a la ley para tal caso prevista y a la paz y dignidad de ‘El Pueblo de Puerto Rico.’ ”
El artículo 368 del Código Penal es el único aplicable al caso y prescribe lo siguiente:
“Toda persona que maliciosa y voluntariamente perturbare la paz o tranquilidad de algún vecindario o individuo, con fuertes o inusitados gritos, conducta tumultuosa y ofensiva, o amenazas, vi-tuperios, riñas, desafíos o provocaciones, o que en las calles de alguna ciudad o pueblo, o en las vías públicas disparare algún arma de fuego, o hiciere uso de lenguaje grosero, profano o indecoroso en presencia o al alcance del oído de mujeres o niños, en forma estre-pitosa o inconveniente, incurrirá en misdemeanor y será castigada con multa máxima de doscientos dollars, o cárcel por un término máximo de noventa días o ambas penas, a discreción del tribunal.”
Si se examina la acusación se verá que la sola teoría que en ella se sustenta es la de emplearse lenguaje ofensivo consistente en un epíteto grosero. El artículo 368 sólo com-prende el uso de lenguaje grosero, profano o indecoroso en presencia o al alcance del oído de mujeres o niños, en forma estrepitosa o inconveniente (boisterous). No solamente no se emplearon estas palabras en forma estrepitosa o ruidosa (boisterous), sino que no fueron pronunciadas en presencia de mujeres o niños. Por tanto, el delito denunciado no está comprendido en el artículo 368 del Código Penal. Véase también el caso de El Pueblo v. Pabón, 15 D. P. R. 212, donde fué empleada la palabra “malcriado”.
Bajo la Ley Común de Inglaterra, no constituía altera-ción de la paz el emplear meramente lenguaje insultante, 9 C. J. 388. En varios Estados los estatutos lo ban com-prendido, pero la única referencia a él en nuestro propio estatuto es aquélla a que nos bemos referido y el principio de Eccpressio unius est exclusio alterious es de aplicación. En Puerto Eico no existen delitos a no ser que estén decla-rados expresamente por el estatuto. Código Penal artículo 5.
Los becbos tienden a demostrar que estos dos hombres habían sido amigos; que el lenguaje indecoroso fué empleado *77en tono bajo. Era ofensivo y no realmente excusable. El acusado, sin embargo, no buscó ninguna cuestión y fué lla-mado por el mismo juez para que fuera donde él. Como el acusado probablemente estaba enconado por la condena de su encargado, no era el momento propicio, por decirlo así, para que el juez lo hiciera hablar. Por “paz”, según se usa en la ley en relación con esto, se entiende, la tranquili-dad de que gozan los ciudadanos cuando reina buen orden. 8 R. C. L. 284. Fué probablemente más bien la dignidad, que no la tranquilidad del juez la que fué ofendida de acuerdo con los hechos particulares del caso. Cuando un juez entra a un café sus derechos son iguales y no mayores que los de cualquiera otra persona, en lo que respecta a una alteración de la paz pública. El está protegido por la ley de desacato en ciertos casos, pero cuando esa ley no es de aplicación, sus derechos son los mismos que los de cualquier otro cuidadano. El Pueblo v. García, 21 D. P. R. 163.
Debe revocarse la sentencia apelada y absolverse al acu-sado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.